DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statements
2.	The information disclosure statements (IDS) submitted on 05/24/19 and 09/24/19 have been considered by the examiner.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Drawings
4.	The drawings are objected to because in instant figures 1 and 3, blank box 8 needs to be labeled "Control Circuit" or "Control Device", and blank box 11 in instant figure 1 needs to be labeled "Protection Circuit". Applicant should note MPEP 608.02(b), subsection II, which indicates that drawing figures should be objected to by the examiner for the situation where unlabeled rectangular boxes shown in the drawings have not been provided with descriptive text labels (note that form paragraph 6.22 is specifically indicated where the first "Examiner Note" reads as follows: "In bracket 1, insert the reason for the objection, for example, --the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels--". Moreover, applicant should note 37 CFR 1.83(a) which also indicates that each of the rectangular boxes shown in the drawing figures should be illustrated in the form of a labeled rectangular box. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
5.	Claims 11, 12 and 19 are objected to because of the following informalities:   
In claim 11, line 2, the word --the-- should be inserted before "at least one", the reason being that claim 10 already recites the at least one supply voltage source. Note also that the same correction is needed on line 2 of claim 19.
In claim 12, line 2, "a second resistor" lacks antecedent basis, the reason being that there is no first resistor recited anywhere in claim 1, i.e., it appears that claim 12 should go back to claim 2.
In claim 19, "the control device" lacks antecedent basis, the reason being that claims 1 and 18 do not recite any control device, i.e., it appears that claim 19 should actually go back to claim 17, not claim 18.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 13 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klein et al, U.S. Patent No. 7,348,826.
As to claim 1, Klein et al discloses, in figure 2,
a power circuit switching device comprising:
two switching terminals (the D and S terminals of circuit 200);
a high-voltage depletion mode transistor (Q1) and a low-voltage enhancement mode transistor (Q2) arranged in series between the two switching terminals, the avalanche voltage of the low-voltage transistor being lower than the avalanche voltage of the high-voltage transistor (inherently a low-voltage enhancement mode transistor will have a lower avalanche voltage vis-vis a high-voltage depletion mode transistor),

a second terminal (the G terminal of circuit 200) for receiving a control signal (the control signal is the signal at terminal G of circuit 200), electrically connected to the gate of the low-voltage transistor; and
a normally-on protection circuit (280) electrically connected between the second terminal and the gate of the high-voltage transistor to keep the high-voltage transistor in an off-state when the driver circuit is not electrically powered (note column 1, lines 11-17, of Klein et al where it is indicated that a problem in the prior art is that before a circuit having a depletion mode transistor is powered up, the depletion mode transistor, which is a normally-on transistor, will be conducting and such conduction causes the problem of undesirable current flowing through it--the figure 2 circuit of Klein et al avoids this problem by using protection circuit 280 which keeps transistor Q1 in the off-state when electrical power is not provided to the figure 2 circuit, i.e., when electrical power is not being provided to gate driver circuit 220).
As to claim 13, note that the source of the high-voltage transistor transistor Q1 is electrically connected to the drain of the low-voltage transistor Q2.
As to claim 18, note that driver circuit 220 is electrically powered by a supply voltage source, i.e., +12 and ground.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al, supra.
As to claims 14 and 15, official notice is taken by the examiner that it is old and well-known in the art to form a high-voltage transistor, such as transistor Q1 of Klein et al, as a GaN-or SiC HEMT transistor and to form a low-voltage transistor as a silicon-based transistor, of which fact official notice is taken by the examiner (the motivation for using such materials being simply to use any well-known materials for forming these two types of FETs when the ordinarily skilled circuit designer implements the Klein et al figure 2 circuit in a real world application).
As to claim 16, official notice is also taken by the examiner that it is old and well-known in the art that the avalanche voltage of a high-voltage transistor, such as transistor Q1 of Klein et al's figure 2, will typically be greater than 600V.
As to claim 19, official notice is also taken by the examiner that it is old and well-known in the art to selectively switch a power supply voltage source on/off, for the well-known purpose of conserving power when the circuit is not in use (and note that the claimed "control device" lacks antecedent basis, as noted above, and therefore cannot be relied upon to distinguish over Klein et al).

Allowable Subject Matter
8.	Claims 2-12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art Not Relied Upon
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note also figure 1 of Dohnke et al which shows another example of a high-voltage depletion mode transistor (200) arranged in series with a low-voltage enhancement mode transistor (100), where a protection circuit (51) is coupled between the control input terminals of the two transistors.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        March 31, 2021